   Case 1:20-cv-05278-PGG-SDA Document 5 Filed 10/06/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
YOLANDO ROSADA-COLON,
                           Plaintiff,
               -v-                                                  ORDER

COMMISSIONER OF SOCIAL SECURITY,                              20 Civ. 5278 (PGG)

                           Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

               Plaintiff, who is proceeding pro se, filed her Complaint on June 29, 2020,

without paying the filing fees to commence this action. Plaintiff did not file an

application to proceed in forma pauperis.

               It is hereby ORDERED that by October 20, 2020, Plaintiff will either (1)

pay the $400 filing fee, or (2) file an application to proceed in forma pauperis. A copy of

the application form is appended to this order. If Plaintiff fails to comply with this order,

then this action will be dismissed.

Dated: New York, New York
       October 6, 2020
